Citation Nr: 1529939	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The appellant served in the United States Army National Guard of Pennsylvania from 1974 until May 1996 with unverified periods of active service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) throughout his years of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the appellant's VA claims file.

In an April 2014 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a March 2015 supplemental statement of the case (SSOC).  The appellant's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the appellant's claims must be remanded for additional development.  The Board is cognizant of the fact that the appellant's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The record reflects that the appellant was a member of the National Guard of Pennsylvania from 1974 until his retirement in May 1996.  During his August 2013 Board hearing, he testified that he injured his shoulder while helping to assist with the Johnstown Flood disaster relief efforts in 1976.  He specifically stated on several occasions that he had been ordered to active duty for training by the governor of Pennsylvania at this time.  See August 2013 Board hearing transcript, pgs. 3-5.  The appellant further testified that he injured his lower back during a period of active duty for training while unloading two-and-a half ton tarps sometime in 1978 or 1979.  According to the appellant, he has experienced ongoing problems in his low back region and lower legs since this in service occurrence.  Id. at pg. 14.

In the April 2014 remand, the Board instructed the AOJ to attempt to obtain and associate with the appellant's claims file a complete copy of his service personnel records.  The AOJ was also instructed to verify all periods of the appellant's service and document his periods of active duty, including his periods of ACDUTRA or INACDUTRA.

The Board recognizes that the AOJ requested the appellant's records from the Pennsylvania Adjutant General, the Pennsylvania Army National Guard, and the Defense Finance and Accounting Services (DFAS).  A February 2015 letter to the appellant indicated that negative responses were received from the Pennsylvania Adjutant General's office and the Pennsylvania Army National Guard; additionally, DFAS was unable to provide the appellant's complete records.  The Board observes that, although the record documents multiple requests for records from the Pennsylvania Army National Guard, there is no February 23, 2015 response indicating 'no records found,' as is reported in the February 2015 letter to the appellant.  Accordingly, upon remand, this response must be associated with the claims file.
In addition, the Board observes that an undated response from the Pennsylvania Army National Guard Medical Records Team, associated with the appellant's Virtual claims file in May 2014, noted that the appellant's records may be located at the AMEDD Records Processing Center at Fort Sam Houston, Texas, or the United States Army Reserve Personnel Command (AR-PERSCOM) (which is now known as the Army Human Resources Command (HRC)) Record Management Center.  The record does not indicate that requests for records from these sources were conducted.  As such, additional development efforts are necessary to request the appellant's complete service personnel records and to verify of all periods of the appellant's active duty, ACDUTRA, and INACDUTRA service from the HRC and the AMEDD Records Processing Center.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Associate the February 23, 2015 negative response from the Pennsylvania Army National Guard, referenced above.  If no such response has been obtained, conduct another records request from this source.  All attempts to obtain this information, and any responses received, should be documented in the claims file.  If there are no records or the requested information is unavailable, any such determination should be set forth in the claims file and the appellant must be notified of all efforts to obtain said records and provided an opportunity to submit the evidence, pursuant to 38 C.F.R. § 3.159(e).

2.  Contact the Army HRC and the AMEDD Records Processing Center at Fort Sam Houston, Texas, in an attempt to obtain the appellant's complete service personnel records and to confirm the exact dates and status of his military service with the Army National Guard to include the specific periods of active service, ACDUTRA, INACDUTRA, or other service.  All attempts to obtain this information, and any responses received, should be documented in the claims file.  If there are no records or the requested information is unavailable, any such determination should be set forth in the claims file and the appellant must be notified of all efforts to obtain said records and provided an opportunity to submit the evidence, pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, undertake any additional development suggested by the record and readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

